Citation Nr: 1721798	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  16-45 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a variously diagnosed psychiatric disorder (other than posttraumatic stress disorder (PTSD)).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 2003 to October 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The jurisdiction has since been transferred to the RO in Winston-Salem, North Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2017 VA Form 27-0820, the Veteran requested a video conference hearing.  Additionally, in certifying the case to the Board, the RO, in the certification of appeal (VA Form 8) noted that the Veteran requested a hearing, which remained outstanding.  To date, she has not been scheduled for such a hearing and thus this case must be remanded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a video conference hearing before a Veterans Law Judge following the procedures set forth in 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.707 (2016).  
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

